ICJ_038_SovereigntyFrontierLand_BEL_NLD_1958-07-01_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE
CONCERNING SOVEREIGNTY

OVER CERTAIN FRONTIER LAND
(BELGIUM / NETHERLANDS)

ORDER OF JULY Ist, 1958

1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A LA
SOUVERAINETE SUR CERTAINES

PARCELLES FRONTALIERES
(BELGIQUE / PAYS-BAS)

ORDONNANCE DU 1° JUILLET 1958
This Order should be cited as follows:

“Case concerning Sovereignty over certain Frontier Land,
Order of July rst, 1958: I.C.J. Reports 1958, p. 34.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à la souveraineté sur certaines parcelles frontalières,
Ordonnance du rer juillet 1958: C.I. J. Recueil 1958, p. 34.»

 

Sales number 190
No de vente :

 

 

 
34

INTERNATIONAL COURT OF JUSTICE

1958
July ist
General List :
No. 38

YEAR 1958

July rst, 1958

CASE
CONCERNING SOVEREIGNTY

OVER CERTAIN FRONTIER LAND
(BELGIUM/ NETHERLANDS)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court;

Having regard to the Order of December 12th, 1957, in the case
concerning Sovereignty over certain Frontier Land between the
Kingdom of Belgium and the Kingdom of the Netherlands, whereby
February 27th, 1958, was fixed as the time-limit for the filing of the
Memorial of the Government of the Kingdom of Belgium, May zoth,
1958, as the time-limit for the filing of the Counter-Memorial of
the Government of the Kingdom of the Netherlands, and the
subsequent procedure was reserved for further decision;

Having regard to the Order of May 27th, 1958, extending to
June 30th, 1958, the time-limit for the filing of the Counter-
Memorial;

Whereas these pleadings were filed within the time-limits thus
fixed;

After ascertaining the views of the Parties;
4
35 SOVEREIGNTY OVER FRONTIER LAND (ORDER I VII 58)

Fixes the following time-limits for the filing of the further
pleadings:

for the Reply of the Government of the Kingdom of Belgium,
November 29th, 1958;

for the Rejoinder of the Government of the Kingdom of the
Netherlands, March 31st, 1959.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this first day of July, one
thousand nine hundred and fifty-eight, in three copies, one of which
will be placed in the archives of the Court and the others trans-
mitted to the Government of the Kingdom of Belgium and to the
Government of the Kingdom of the Netherlands, respectively.

(Signed) HELGE KLAESTAD,
President.

(Signed) J. LOPEZ OLIVAX,
Registrar.
